Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.  	This application is a continuation of 16/608,531 filed 10/25/2019, now abandoned, which is a 371 of PCT/US18/29436 filed 04/25/2018 which claims benefit of 62/614,333 filed 01/05/2018 and  62/490,003 filed 04/25/2017. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “a method of quantifying Inter-alpha inhibitor (IαI) and Pre-alpha- inhibitor (PαI) in a sample from a subject” while the method steps only required lal or Pal to be detected. There is inconsistency between the preamble and body of the claim. Therefore, it’s unclear as to whether the claimed method is able to use the same reagent to detect both IaI and PaI, e.g. one binding agent that is able to bind to both IaI and Pal, or if the claimed method is detecting IaI or PaI in a sample. The claim mentions only one binding agent that is capable of binding IaI or Pal to form either IaI or PaI binding agent complex. The body of the claim does not state that both IaI and Pai can bind to the binding agent. In addition, it’s also uncertain whether the detecting agent is able to bind to the IaI and PaI binding agent complex or if the detecting agent bind to IaI or PaI binding agent complex. This method is not a detection of both IaI and PaI using the same reagents, but instead the reagents binds either IaI or PaI. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizon et. al, Development of an Enzyme-Linked Immunosorbent Assay For Human Plasma Inter-a-Trypsin inhibitor (ITI) Using Specific Antibodies Against Each of The H1 and H2 Heavy Chains,1996, Journal of Immunological Methods 190 (1996) p. 61-70 as evidenced by Salier et al.(Biochem J. 1996 Apr 1;315 (Pt 1):1-9).
Mizon et al. teaches an assay for detecting inter-alpha-trypsin inhibitor (ITI) in human plasma ((See abstract) (page 64, paragraph 3.5 and Figure 4). Inter-alpha-trypsin inhibitor and inter-alpha-inhibitor are used interchangeably in the art as evidenced by Salier (Pt 1):1-9), so with regard to Claim 1, inter-alpha-inhibitor is referred to as inter-alpha-trypsin inhibitor.  Mizo et al., also teaches a method of quantifying inter-alpha-trypsin inhibitor (ITI) in plasma samples by contacting the sample with binding agent, anti- H1, coated on a well of a microtiter plate. The reference teaches contacting ITI binding agent complex with detection agent, biotinylated anti-H2. Mizon et al. teaches that ITI comprises heavy chain H1 and H2 (page 62, paragraph 1) and that biotinylated anti-H2 binds to H2 of ITI.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable Lim et al, USP 6,660,482 in view of Mizon et. al, Development of an Enzyme-Linked Immunosorbent Assay For Human Plasma Inter-a-Trypsin inhibitor (ITI) Using Specific Antibodies Against Each of The H1 and H2 Heavy Chains,1996, Journal of Immunological Methods 190 (1996) p. 61-70 as evidenced by Salier et al Biochem J. 1996 Apr 1;315 ( Pt 1):1-9).
Since claim 1 contains two alternative embodiments, claim is interpreted as a method for detecting either IaI or Pal, the following rejection is consistent with this claim interpretation.
Lim et al., teaches the detection of Inter-alpha-trypsin-inhibitor (ITI) in human samples (column
1, line 30). As previously mention, inter-alpha-trypsin inhibitor and inter-alpha-inhibitor are used
interchangeably in the art, in addition to pre-alpha- inhibitor and pre-alpha-trypsin inhibitor as
evidenced by Salier, so with regard to Claim 1, inter-alpha-
inhibitor is referred to as inter-alpha-trypsin inhibitor. Lim et al. also teaches (column 6, line 17-21)
contacting the sample with binding agent, Mab 69.31, bound to a support (column 6, lines 39-42). The
reference teaches contacting ITI binding agent complex with detection agent, enzyme labeled rabbit
polyclonal antibody against ITI (column 6, lines 39-42).
Lim differs from the instant claim in failing to teach a detection agent comprising a ligand that
binds to at least one heavy chain of inter-alpha-inhibitor.
Mizon et al. teaches an assay for detecting inter-alpha-trypsin inhibitor (ITI) similar to Lim ((See
abstract) and (page 64, paragraph 3.5 and Figure 4)). Mizon et al. teaches a method of quantifying inter-
alpha-trypsin inhibitor (ITI) in plasma samples by contacting the sample with binding agent, anti- H1,
coated on a well of a microtiter plate. The reference teaches contacting ITI binding agent complex with
detection agent, biotinylated anti-H2. Mizon et al. teaches that ITI comprises heavy chain H1 and H2
(page 62, paragraph 1) and that biotinylated anti-H2 binds to H2 of ITI.
It would have been prima facie obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the assay taught by Lim by substituting the
labeled detecting reagent with the biotinylated anti-H2 taught by Mizon et al. because doing so is a
simple substitution of one known element for another to obtain predictable results, i.e. the detection and quantifying of IaI in a sample. One of ordinary skill in the art would have recognized that ITI consists
of both the H1, and H2. Therefore, it would beave been obvious to use a reagent that binds to one of
the heavy chains and that would have yielded predictable results. Also, the prior art mentions that H2 is
known to be cleaved by proteolysis in Human leukocyte elastase and has shown degradation
mechanisms of ITI (Mizon et al., page 68, paragraph 5). Using anti-H2 that bind to H2 would help to
clarify whether ITI can be used as disease marker yielding predictable results and result in an improved
system.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6.	Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/407,063 (reference application). 
Instant claim 1 and copending claim 1 of ‘063 are both directed to the same method for detecting and quantifying Inter-alpha-inhibitor proteins as follows:
	A method for quantifying Inter-alpha-Inhibitor (lal) and Pre-alpha-Inhibitor (Pal) in a sample from a subject comprising:
a) contacting the sample with a binding agent to produce an lal or Pal binding agent complex, wherein the binding agent is bound to a support; 
b) contacting the lal or Pal binding agent complex with a detection agent; and 
c) detecting an amount of the detection agent bound to the lal or Pal binding agent complex 
wherein the lal or Pal comprises at least one heavy chain selected from the group consisting of H1, H2, and H3 chain; wherein the binding agent comprises an antibody, and the detection agent comprises a ligand that binds to at least one heavy chain, thereby quantifying lal and Pal in the sample.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizon et al. (European Journal of Clinical Investigation (2000) 30, 79–86) addresses the second alternative embodiment from claim 1, which describes a method for detecting PaI in human sample (page 80, paragraph 4) by contacting the sample with binding agent anti-H3 bound to a support (page 80, paragraph 8). The reference also teaches contacting IaI binding agent complex with detection agent, biotinylated anti-bikunin immunoglobulins (page 80, paragraph 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONDINE D EKEN whose telephone number is (571)272-8253. The examiner can normally be reached 7:30am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ONDINE DJONKAM EKEN/Examiner, Art Unit 1677                                                                                                                                                                                                     October 26, 2022
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        October 27, 2022